O’Neall, J.
. I agree fully with the judge below, that the plaintiff was entitled to recover. In assaults and batteries the rule now is, that the party injured may proceed both civilly and criminally: formerly he was compelled to elect one as his remedy, and to abandon the other ; and I am prepared, whenever the occasion may arise, tp return to tho old rule. This double remedy is unnecessary; for the uniform practice in England and in this State, is, when the prosecutor is the party injured, and the defendant makes adequate reparation to him, to impose only a nominal fine. ' The consideration of the note in question was the injury done to the payee by the assault and battery committed by the defendant; that was a good and legal consideration. In the case of Cor-*626ley v. Williams, 1 Bail. 588, the note was given by the sureties of an absent defendant to stop the prosecution — that was a contract to stop the course of justice, and, as such, was illegal.
Burt, for the motion.
The motion is dismissed.
Johnson and Harper, Js. concurred.